Fourth Court of Appeals
                                   San Antonio, Texas
                                           April 2, 2019

                                       No. 04-19-00149-CV

                                   EX PARTE RUBEN RIOS,

                   From the 437th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017-W-0521
                         Honorable Lori I. Valenzuela, Judge Presiding


                                          ORDER
         A copy of appellant’s notice of appeal was filed in this court on March 14, 2019. The
clerk of the court notified the appellant in writing that our records did not reflect that the filing
fee in the amount of $205 was paid. In addition, our record contains no evidence that appellant
is excused by statute or rule from paying the filing fee. See TEX. R. APP. P. 5, 20. It is therefore
ORDERED that appellant show cause in writing within fifteen days of the date of this order that
either: (1) the filing fee has been paid; or (2) appellant is entitled to appeal without paying the
filing fee. If appellant fails to respond within the time provided, this appeal will be dismissed for
failure to pay the filing fee. See TEX. R. APP. P. 5, 42.3(c).



                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of April, 2019.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court